HH,-J*o-c»i



Clerk Of Records:
                                                  G0URT0FCRIIW|^LAppg4s
Mr.    Abel   Acosta
Court of Criminal Appeals
                                                          JAN 26 2015
Supreme Court Building
P.O.    Box 12308                                      Abel Acosfa, Clerk
Austin, Texas 78711-2308


              Re:NO.37,023 & W-37,879-E Donald Smith vs.    The State Of Texas

 Find for filing one original and one copy of my motion for the trial court opinion
and the court of criminal appeals opinion and for for setting.
 By this letter, I have cause a copy to be served on all parties as indicated in •
the certificate of service.
CC
                                                  Respectfully Submitted




                                                   Donald Smith #806482
                                                   Ellis Unit 1697 FM 980
                                                   Huntsville, Texas 77343

                                   Certificate of Service
I, Donald Smith certify that a true and correct copy of these motions was filed
with the clerk and placed in the U.S. Mail box on the ellis unit postage pre-paid
addressed to: THe Honorable Douglas Woodburn In the 108th Judicial District Court
of Potter County, Texas 501 Fillmore St. Amarillo, Texas 79101-2449; Court of
Criminal appeals, P.O. Box 12308 Capital Station, Austin, Texas 78711; The
Honorable Sharon, Keller Judge, 201 W. 14th Street, Austin, Texas 78711
Executed on the ^Q , 2015.
                                                                1st
                                         Declaration
I, Donald Smith being presently incarcerated, declare under the penalty of perjury
that I have read the letter for filing two motions and the foregoing motions and
attached appendix A, are true and correct.
Executed on the #Qday of January, 2015
                                IN THE COURT OF CRIMINAL APPEALS


                                   NO.37,023 & W-37,879-E
 Ex Parte Donald Smith                          * in THE DISTRICT COURT
 Applicant,                                     * 108th JUDICIAL DISTRICT
 Vs'                      '"                    * .POTTER COUNTY, TEXAS
 The Honorable Judge Douglas Woodburn           *
 The Honorable Judge Sharon Keller              *        '     .
 Respondents                                    *


                          MOTION FOR THE TRIAL COURT'S OPINION AND
                    THE COURT OF CRIMINAL OPINION AND MOTION FOR SETTING

 TO THE HONORABLE JUDGE OF SAID COURT:

 Comes Now Donald Smith and files this his motion for the trial court opinion pursuant to
 Rule 10 of Rules of Appellate Procedure. For Cause Applicant will show the following:
                                               I.

oP?7iCo^t/fiied,?\S f°Urth Writ °f habeaS COrpus on 9-8-14. The State responded filed mark
r li     .'    11~l2~^ ,the court of criminal appeals received the writ. See Appendix
l.The trial court never made findings of fact or conclusions of law. The Court of
criminal Appeals denied all motions and denied the writ under Texas Code of Criminal
Procedure 11.07 sec. 4a,c. See Appendix 1.
                                               II.
                                             Relief
Applicant is proceeding to the supreme court with his writ and need the opinion of the
trial court and the court of criminal appeals as required by Rule 14.1 (i) Supreme Court
Rules. Applicant request the court's to send him the opinions.
WHEREFORE PREMISES CONSIDERED, Applicant forever prays for relief.
                                                      Respectfully Submitted,

                                                      Watort^lLon^aL
                                                      Donald- Smith #806482
                                                      Ellis Unit 1697 FM 980
                                                     '. Huntsville, Texas 77343

                                  Certificate of Service
I, Donald Smith certify that atrue and correct copy of these motions was placed in the
WoL r ^n^ elUS Unit P°StaSe Pre-Pa^ addressed to: The Honorable Douglas
A^rmo Te I 9m Ht?*? ^^ ^ °f POtter Count^ Texas 501 ^ore St.
Austin"               V £ 0*Crla,inal
        Te'as 7871The Honorable            aPPeals> P'0' Box 12308 Capital Station,
78711-2308                      Sharon, Keller Judge, 201 W. 14th Street, Austin, Texas
Executed on the /QlD ,2015.                                        f~\             a (j         lj
                                         Declaration                          m.k                              IN THE COURT OF CRIMINAL APPEALS




                                  NO.37,023 & W-37,879-E
Ex Parte Donald Smith                                 IN THE DISTRICT COURT
Applicant,                                            108th JUDICIAL DISTRICT
Vs.   •                                               POTTER COUNTY, TEXAS
The Honorable Judge Douglas Woodburn
The Honorable Judge Sharon Keller
Respondents

                         MOTION FOR THE TRIAL COURT'S OPINION AND
                   THE COURT OF CRIMINAL OPINION AND MOTION FOR SETTING


TO THE HONORABLE JUDGE OF SAID COURT:


Comes Now Donald Smith and files this his motion for the trial court opinion pursuant to
Rule 10 of Rules of Appellate Procedure. For Cause Applicant will show the following:
                                               I.
Applicant filed his fourth writ of habeas corpus on 9-8-14. The State responded filed mark
9-17, 2014. -On 11-12-1410 the court of criminal appeals received the writ. See Appendix
1. The trial court never made findings of fact or conclusions of law. The Court of
criminal Appeals denied all motions and denied the' writ under Texas Code of Criminal
Procedure 11.07 sec. 4a,c. See Appendix 1.
                                               II.
                                             Relief
Applicant is proceeding to the supreme court with his writ and need the opinion of the
trial court and the court of criminal appeals as required by Rule 14.1 (i) Supreme Court
Rules. Applicant request the court's to send him the opinions.
WHEREFORE PREMISES CONSIDERED, Applicant forever prays for. relief.
                                                       Respectfully Submitted,



                                                       Donald Smith #806482
                                                       Ellis Unit 1697 FM 980
                                                       Huntsville, Texas 77343

                                  Certificate of Service
I, Donald Smith certify that a true and correct copy of these motions was placed in the
U.S. Mail box on the ellis unit postage pre-paid addressed to: The Honorable Douglas
Woodburn In the 108th Judicial District Court of Potter County, Texas 501 Fillmore St.
Amarillo, Texas 79101-2449; Court of Criminal appeals, P.O. Box 12308 Capital Station,
Austin, Texas 78711; The Honorable Sharon, Keller Judge, 201 W. 14th Street, Austin, Texas
78711-2308
Executed.on the XlO , 2015.                                       y-\
                                                             /sAW W^J^-.
                                        Declaration
I, Donald Smith being presently incarcerated, declare under the penalty of perjury that I
have read the foregoing motions and appendix A, are true and correct.
Executed on the fan day of January, 2015.

                                                             hi
                         /^>fen/t ±

                         OFFICIAL NOTIOi; 1'ROM COURT OF CRIMINAL APPI-A1 SOF TEXAS
                             P.O. BOX I230X, CAPITOL STATION. AUSTIN. TEXASJi,'"^



      10/24/2014 » — - V"                         £ fcsS&R;                                                   '* ' ^"
      SMITH, DONALD                    Tr Ct fco 3787^ f"
      On this
      and     day theto the
          presenled      apphcation
                            Court for 1 07^ Wnf
                                            ,, Vof"harfeas
                                                    3beaS Corous
                                                           Corpus h,
                                                                  has "H*-"'750**
                                                                      been received
                                                                                                   Abel Acosfa, Clerk
                                      DONALD SMITH
                                      ELLIS I UNIT - TDC# 806482                        .
                                      1697 FM 980
                                      HUNTSVILLE, TX 77343                           TOO' O f^)

s
I Jrtw'B'SSB      "? ••'343          1•'j»i•11•i•>«• i-i•i*(if*»••iriit-ii•i'»«»-1j•iir-•.?n.U...».L&*itf.i -»...&      ^vZt-ibxLiM&id

                     OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                          P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 787 H

                 OFFICIAL BUSINESS, m &3KK3MHJ1S; £,,.—« «-™«™                                                          srszai-ce*??-?



                 STATE OF TEXAS -§3 ffllpl §^ =2S2f^^
                 PENALTY-FOR                . §« IMlfil 02 ir<                                            $ 0Q.2S5/
    •^Mo,«niA
    1./T^*.L"i4
                PRIVATE•• USE *^ ,* -Sg Syillil 5C005S7438 NOV.14 20/4
                                     g- {^ggf*^ MAItgO FROM ZIP CODE: 78701            •
    SMITH, DONALD              Tr. Ct. No. 37878.-Q43E                 WR-44,750-04
    The Court has dismissed without written order this subsequent application for a writ
    of habeas corpus. TEX. CODE CRIM PROC Art 11 07, Sec 4(a)-(c).                 ~
                                                                                              Abel Acosta, Clerk

                                    DONALELJSMIIH-
                                    ELLlSi*l3NlT - TDC# 806482
                                    1697 FM 980
                                    HUNTSVILLE, TX 77343


                                                                         -522-20
IIAvkSSS        i'" :"3^f-3         »lrii||.i.,»iMHUlfMi|V|l1!^,i'n4vl'Hi''ipl'M»i'l,ll
        ., ,' .                           IN-' THE'COURTOF'CRIHINAIvivA*EEAl®'f4bii6wi't!^i''
                                                        I.         -
Applicant filed file fourth writ of habeas, .corpus ea -f--S~W« TK'©-S.tja)t«-.t!?« court-sot^criminal .appeals- r6c©t«e#»:t^ex,w.l%%,.,Se.es«Ai)s*eoaiiK •*< ,-
t* The •':triij.l-'«^.ur^^                                                        1aw«. T&^€bVrt"""or""
criminal Appeals dented ail motions- and deaied: the -%r-l* under Testa-a Code of Gricainal
?reeedi»re 11.07 sac. 4a,c. See Appendix. l»                                                                 v
                                                        If.    .
                                                     Be-Haf*
Applicant is .proceeding, to the supreme epirw with'hie writ and need the.-opinion- of the
tri»l'court mi. the court of' criminal appeals ae repaired by gule 14,1 (1) Supreme Court
Bules.- Applicant request'the court*® to send hiss the opinions,                           '
WWEIUSFOKE PREMISES COiSStBEfcSi), Applicant -forever prajro for relief. '
                                                               l^apactfyl'Ly .Sabstteed,


                                                               Co&ald Saith #806412
                                                               Ellis ttoit 1697 FM 990 .,, ,..„.,.
                                                               5h»htavi_l.le^'$exa»^73"#:f'"''''   ;
                                            Certificate of Setvlea
I, Donald Smith certify that a true end", correct .eepy of these saotioas »a» placed, in-"-the-                   „_
U.S. Mail box on the.nilla xB»it;-'-p08t'ii^-d.pre-pai«;Md-trcia.«:                                /IfpWtf,!
                         Ol-TICIAI. NOTICE FROM COURT OF CRIMINAL APPFA1 SOF Tl-VAS
                                P.O. BOX ,23(.K. CAPITOL STATION. AUSTIN, TEXAS SWl



       10/24/2014^ 4-r!r'jS«                           |2 «PW                                              ~~ V**'°
       SMITH, DONALD                      Tr Ct ^^sT^S*!6 *"""•* " r^v ^ ^                                                           '   '
       On this
       and     day, theto the
           presented       application
                              Court.       for 11 .,0IfointLs
                                                     V1... MaD-eas Corous
                                                                   CorPus ha.r"44'
                                                                          has been 7received
                                                                                     50"04
                                                                                                                 Abel Acosia, Clerk
                                         DONALD SMITH
                                         ELLIS I UNIT-TDC# 806482                                      .
                                         1697 FM 980
                                         HUNTSVILLE, TX 77343                                      "TO'O -O/"^

 i
\ JAWSS3B           "?~34-3             *.• *i«i-*i-im•««*i->i>rtfit1••!r'Viiti-ii•j-ri      !--iii:--«"ir,i-,.,"-ii^''i*-i=
                                                                                  J-Itm^ti


                                                                                                                                             ft




                     OFFICIAL NOTICL FROM COURT OF CRIMINAL APPEALS 01                                TEXAS
                             p:0. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711                                              &-,

                  OFFICIAL BUSINESS, ,-^ tttiwjjjuem /                                              _^m,;™,
                  STATE OF TEXAS                     f S-88^e» I W. S'SS^I,^;,
     11/19/9014 PRIVATE USE                           &S fla«# 5C3 6'.''.' .
     SMITH, DONALD                     Tr. Ct. Mo;.,37878-04-JE                                                      WR-44.750-04
     The Court has dismissed without^wntten "order this subsequent application for a writ
     of habeas corpusTEX. CODE CRIM* PRt)C Aft" 11 07, Sec 4(a)-(c)
                                                          * ~'                      ,                       Abel Acosta, Clerk
                                       DONALELSMIIH
                                       ELLISWNIT- TDC# 806482
                                       1697 FM 980
                                       HUNTSVILLE, TX 77343


                                                                                   322-2D
UAv'RS3t3        .•" r'34;             H!'1Ml'h>-lHni:illM!!Hll,Mlihi4ihii'Mi'h'il,ill,ll